[Cite as State v. Johnson , 2010-Ohio-6064.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 3-10-14

        v.

EDWARD L. JOHNSON,                                        OPINION

        DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 09-CR-0132

                                      Judgment Affirmed

                          Date of Decision: December 13, 2010




APPEARANCES:

        J. Sebastian Berger for Appellant

        Clifford J. Murphy for Appellee
Case No. 3-10-14


PRESTON, J.

       {¶1} Defendant-appellant, Edward Johnson (hereinafter “Johnson”),

appeals the Crawford County Court of Common Pleas’ judgment of conviction

and sentence. We affirm.

       {¶2} On Sunday, August 16, 2009 around 9:46 p.m. Heather Massey

called 9-1-1 and reported an unresponsive 20-year-old female in room number 40

at Al Smith’s Motel. (Feb. 4, 2009 Tr. at 86-87, 99, 161).           Within minutes,

Lieutenant Scott Kent of the Crawford County Sheriff’s Office responded to the

scene and observed a young female, later identified as Jayla Furr (hereinafter

“Jayla”), lying on her back on the floor of the room with a raised welt on her right

inner forearm indicating a needle mark or injection site. (Id. at 89). Lieutenant

Kent also observed Johnson standing in the doorway of the room. (Id. at 87-88).

By 9:50 p.m., paramedic Kirk Williamson responded to the scene and immediately

began to administer Narcan, a medicine used to counteract any type of opiate

overdose, to Jayla. (Id. at 164, 167). Jayla began to regain consciousness on the

scene and was transported to Bucyrus Community Hospital, where she was treated

for a drug overdose. (Id. at 167). Ciera Reinhart approached Lieutenant Kent at

the hospital and informed him that Johnson had provided Jayla with the heroin she

used that night and actually helped her inject the drug. (Id. at 112).




                                         -2-
Case No. 3-10-14


       {¶3} On September 14, 2009, the Crawford County Grand Jury indicted

Johnson on count one of drug possession in violation of R.C. 2925.11(C)(6)(a), a

fifth degree felony; count two of corrupting another with drugs in violation of R.C.

2925.02(A)(3), a second degree felony; and count three of falsification in violation

of R.C. 2921.13(A)(3), a first degree misdemeanor. (Doc. No. 1).

       {¶4} On September 21, 2009, Johnson entered a plea of not guilty at

arraignment, and the trial court appointed him counsel. (Doc. Nos. 4-5). Johnson

filed a written plea of not guilty on October 2, 2009. (Doc. No. 6).

       {¶5} The matter proceeded to a jury trial on February 4-5, 2010. (Doc.

No. 11). At the conclusion of all the evidence, the jury found Johnson guilty on

all three counts of the indictment. (Doc. Nos. 20-22). On February 19, 2010, the

trial court ordered a pre-sentence investigation (PSI) report. (Doc. No. 24).

       {¶6} On March 22, 2010, Johnson was sentenced to one (1) year

imprisonment on count one; seven (7) years imprisonment on count two; and six

(6) months imprisonment on count three. (Mar. 31, 2010 JE, Doc. No. 27). The

trial court ordered that the terms imposed in counts one, two, and three be served

concurrently for an aggregate total of seven (7) years imprisonment. (Id.).

       {¶7} On April 29, 2010, Johnson filed a notice of appeal. (Doc. No. 34).

Johnson now appeals raising three assignments of error for our review. We elect

to combine Johnson’s first two assignments of error for review.



                                        -3-
Case No. 3-10-14


                      ASSIGNMENT OF ERROR NO. I

      THE TRIAL COURT ERRED WHEN IT CONVICTED
      APPELLANT FOR CORRUPTING ANOTHER WITH DRUGS
      AS SUCH VERDICT WAS NOT SUPPORTED BY
      SUFFICIENT EVIDENCE. [TR. PASSIM]

                      ASSIGNMENT OF ERROR NO. II

      THE TRIAL COURT ERRED WHEN IT CONVICTED
      APPELLANT FOR CORRUPTING ANOTHER WITH DRUGS
      BECAUSE THE VERDICT WAS AGAINST THE MANIFEST
      WEIGHT OF THE EVIDENCE. [TR. PASSIM]

      {¶8} In his first and second assignments of error, Johnson argues that his

conviction for corrupting Jayla with drugs was not supported by sufficient

evidence and against the manifest weight of the evidence, because the State failed

to demonstrate that the heroin was the direct cause of Jayla’s “serious physical

harm” as required under R.C. 2925.02(A)(3). Johnson points out that Jayla had

multiple drugs in her system at the time of her overdose, and the medical expert

witnesses would not definitely say the heroin caused the overdose.

      {¶9} The State, on the other hand, argues that the indictment alleges

alternatively that Johnson knowingly administered or furnished to Jayla or induced

or caused Jayla to use heroin by any means and thereby caused serious physical

harm or caused Jayla to become drug dependent.            The State argues that it

presented ample evidence on both aspects of the charge.




                                       -4-
Case No. 3-10-14


       {¶10} When reviewing the sufficiency of the evidence, “[t]he relevant

inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of

the crime proven beyond a reasonable doubt.” State v. Jenks (1981), 61 Ohio St.3d

259, 574 N.E.2d 492, paragraph two of the syllabus.

       {¶11} In determining whether a conviction is against the manifest weight

of the evidence, however, a reviewing court must examine the entire record,

“‘[weigh] the evidence and all reasonable inferences, consider the credibility of

witnesses and [determine] whether in resolving conflicts in the evidence, the [trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” State v. Thompkins

(1997), 78 Ohio St.3d 380, 387, 678 N.E.2d 541, quoting State v. Martin (1983),

20 Ohio App.3d 172, 175, 485 N.E.2d 717. A reviewing court must, however,

allow the trier of fact appropriate discretion on matters relating to the weight of the

evidence and the credibility of the witnesses. State v. DeHass (1967), 10 Ohio

St.2d 230, 231, 227 N.E.2d 212.

       {¶12} R.C. 2925.02(A)(3) provides: “[n]o person shall knowingly * * *

[b]y any means, administer or furnish to another or induce or cause another to use

a controlled substance, and thereby cause serious physical harm to the other

person, or cause the other person to become drug dependent[.]” (Emphasis added).



                                         -5-
Case No. 3-10-14


        {¶13} The State presented four witnesses at trial.                         Crawford County

Sheriff’s Lieutenant Scott Kent testified that he responded to room 40 at Al

Smith’s Motel around 9:46 p.m. on Sunday, August 16, 2009. (Feb. 4-5, 2010 Tr.

at 84-86, 99). Lieutenant Kent testified that he observed Johnson standing by the

doorway of the room and a young unresponsive female, later identified as Jayla

Furr, lying on her back on the floor when he arrived. (Id. at 88-89). Lieutenant

Kent observed a small pool of vomit near Jayla’s head as well as a syringe cap

lying on the floor near her body. (Id. at 89). Jayla’s right inner forearm had a

needle or injection site mark as well. (Id.). Johnson consented to a search of the

room, and Lieutenant Kent found: a spoon with brown residue on it laying on a

table near where Jayla was lying on the floor; some clear capsules with white

powdery residue under the bed; and some square pieces of plastic with brown

residue, which tested positive for heroin,1 and aluminum foil in the bathroom trash

can. (Id. at 90-92). When Lieutenant Kent asked Johnson what had happened,

Johnson informed him that he received a phone call from Heather Massey who

wanted to speak with Jayla, but he told Massey that Jayla was asleep and ended

the conversation. (Id. at 93). Johnson stated that he tried to wake Jayla up after the

phone call, but Jayla would not wake up so he called Massey back and asked her


1
  Heroin is “[a] narcotic, prepared from morphine, with strong habit-inducing properties. Heroin has no
thereapeutic advantage over other narcotics with less habit-forming tendencies and is, therefore, banned by
law from importation and manufacture in the United States.” 3 Schmidt, M.D., ATTORNEYS’ DICTIONARY
OF MEDICINE (Matthew & Bender Company, Inc. 2004) H-117.



                                                  -6-
Case No. 3-10-14


to call 9-1-1. (Id.). Johnson also stated that he moved Jayla from the bed to the

floor and poured water on her face to wake her, but Lieutenant Kent did not

observe any water on Jayla’s face or on the floor. (Id.). Lieutenant Kent also

testified that Johnson initially denied that anyone in the room had used heroin, and

Johnson told him that he did not do heroin anymore. (Id. at 97). Johnson further

stated that the last time he had used heroin was two days prior to the incident.

(Id.).   Lieutenant Kent testified that he observed “track marks” on both of

Johnson’s arms, indicating heroin use. (Id.).

         {¶14} On cross-examination, Lieutenant Kent testified that there have been

frequent drug complaints at Al Smith’s Motel. (Id. at 99-100). He further testified

that he was originally told that the plastic pieces he found in the bathroom trash

could have been left by Megan Rumer. (Id. at 100). Lieutenant Kent testified that

Paul McGlone, the owner of Al Smith’s, told him that Jayla and her boyfriend

were staying there for a few nights but that he did not register them to the room.

(Id. at 101). Lieutenant Kent also confirmed that Jayla used Ciera Reinhart’s cell

phone to text message Johnson to ask him to get her more heroin, or she would get

it from someone else. (Id. at 104). Lieutenant Kent further testified that Jayla told

him that she rented the room from Megan Rumer. (Id. at 110-11).

         {¶15} On re-direct examination, Lieutenant Kent testified that Ciera

Reinhart approached him at the hospital and told him that Johnson provided Jayla



                                        -7-
Case No. 3-10-14


with the heroin and helped Jayla inject the heroin as well. (Id. at 112, 115). He

further testified that Reinhart showed him the text messages between Johnson and

Jayla that were on her cell phone. (Id.). Lieutenant Kent’s report, which contained

the content of these text messages, was admitted into evidence as joint exhibit one.

(Id. at 116-17); (Joint Ex. 1).

       {¶16} Detective Chad Filliater, a Crawford County Sheriff’s Office

Detective of twelve years, testified that he was assigned the case and reviewed

Lieutenant Kent’s report. (Id. at 118-19, 121). Detective Filliater testified that he

interviewed Johnson on Wednesday, August 19, 2009, which recorded interview

he identified as State’s exhibit one. (Id. at 121). After playing the recorded

interview in open court, Detective Filliater testified that Johnson admitted to

taking heroin on Saturday, August 15th, the day prior to Jayla’s overdose, and

Johnson admitted to providing Jayla with heroin that same day, as well as helping

Jayla inject the heroin. (Id. at 130-31).     Detective Filliater also testified that

Johnson admitted to providing Jayla with heroin Sunday, after she text messaged

him asking for it. (Id. at 132).      Johnson also admitted that Jayla and he




                                        -8-
Case No. 3-10-14


took Xanax.2 (Id. at 133).

        {¶17} On cross-examination, Detective Filliater testified that he has been

professionally involved in five different drug busts at Al Smith’s Motel. (Id. at

137). Detective Filliater denied knowing that McGlone provided Jayla with the

spoon they cooked drugs upon. (Id. at 138). When asked what caused Jayla to

overdose, Detective Filliater testified that he would assume the combination of

alcohol, Xanax, and heroin caused Jayla to overdose. (Id. at 139). Detective

Filliater also testified that Jayla told him that Johnson provided her with the heroin

on Saturday the 15th, which was her first time using the drug. (Id. at 141). He

further testified that Johnson had three different drugs in his system at the time of

the police interview, but Detective Filliater insisted that Johnson did not appear to

be under the influence of drugs during the interview. (Id. at 143, 147). He also

testified that Jayla told him that she obtained the Xanax from Johnson. (Id. at 154,

156).    Detective Filliater further testified that Johnson admitted giving Jayla

money to purchase liquor. (Id. at 157).

        {¶18} Kirk Williamson, a paramedic and supervisor with Lifestar

Ambulance, testified that, around 9:46 p.m. on August 16, 2009, he responded to a




2
 Xanax is “[t]he brand name of a preparation containing alprazolam, used in the treatment of anxiety.” 6
Schmidt, M.D., ATTORNEYS’ MEDICAL DICTIONARY (Matthew Bender and Company, Inc. 2004) X-1.
Alprazolam is “[a] drug used in the treatment of anxiety and panic disorders usually associated with
depression.” 1 Schmidt, M.D., ATTORNEYS’ MEDICAL DICTIONARY (Matthew Bender and Company, Inc.
2004) A-257.


                                                 -9-
Case No. 3-10-14


call for a 20-year-old unresponsive female at room number 40 at Al Smith’s. (Id.

at 161). When he arrived on the scene, he observed a young female lying on her

back unresponsive, blue in color, and breathing two to three (2-3) times per

minute. (Id. at 162-63). Williamson also noted a bump on the female’s right

forearm where it appeared someone had started an IV or needle. (Id. at 163).

Williamson testified that he began to administer Naloxone (Narcan),3 which is a

drug used to counteract a suspected opiate overdose. (Id. at 164-66). He testified

that they administer Narcan for heroin, Vicodin, and, to a more limited degree,

Benzodiazepine4 overdoses. (Id. at 164). When asked if the young woman would

have survived absent medical intervention, Williamson replied, “[a]bsolutely not.”

(Id. at 166). Once the paramedics began administering Narcan, Jayla began to

regain consciousness, and they transported her to Bucyrus Community Hospital.

(Id. at 166-67). When asked his opinion as to whether Jayla’s condition was a

result of heroin use, Williamson stated, “[p]ossibly.” (Id. at 168). When asked if

Jayla’s condition was consistent with heroin overdoses he had seen in the past,

Williamson testified, “[y]es.” (Id.).


3
  Naloxone hydrochloride is “[a] medicinal substance used as an antidote for the effects of an overdose of a
narcotic.” 4 Schmidt, M.D., Attorneys’ Medical Dictionary (Matthew Bender and Company, Inc. 2004) N-
9. Narcan is “[t]he trademark name of an injectible medicine used in the diagnosis of a narcotic overdose.”
Id. at N-13.
4
  Benzodiazepines are “[a] group of drugs whose properties are somewhat similar to those of barbituates
but which are much superior. They are the drugs of first choice for the treatment of anxiety and insomnia.
The most familiar examples of this group are chlordiazeporide (better known by the brand name Librium)
and diazepam (brand name: Valium).” 1 Schmidt, M.D., ATTORNEYS’ MEDICAL DICTIONARY (Matthew
Bender and Company, Inc. 2004) B-70-71.


                                                  - 10 -
Case No. 3-10-14


       {¶19} Dr. David A. Valesquez, an emergency room doctor at Bucyrus

Community Hospital for the past three years, testified that Narcan is a medication

used to reverse the effects of any narcotic medication. (Id. at 169-72).         Dr.

Valesquez testified that Narcan is used to restore the patient’s consciousness. (Id.

at 172). He testified that typical heroin overdose patients: present comatose or

unresponsive; pupils tend to be very point formed; can be blue in color; and

sometimes experience respiratory arrest. (Id. at 173, 175).          Dr. Valesquez

identified State’s exhibits two and three as medical reports prepared for Jayla Furr.

(Id. at 175, 180). Dr. Valesquez testified that Jayla’s condition was serious and

even life threatening at the time the paramedics arrived on the scene. (Id. at 180-

81). The medical report indicates that Jayla’s family informed a nurse that Jayla

had drank rum, ingested Xanax and Vicodin, and had heroin injected into her as

well. (State’s Ex. 2). Dr. Valesquez testified that Jayla’s urine tested positive for

Benzodiazepines and opiates. (Feb. 4-5, 2010 Tr. at 183).          Dr. Valesquez’s

diagnosis of Jayla was threefold: (1) attempted suicide, unresponsiveness

secondary to drug overdose/alcohol intoxication; (2) alcohol intoxication; and (3)

positive for opiates and Benzodiazepines. (Id. at 185); (State’s Ex. 2).         Dr.

Valesquez explained that unresponsiveness secondary to drug overdose means:

       * * it’s the condition of the patient because pass the threshold
       where your body can handle in a normal level. You become
       suppressed. Your respiratory drops so you don’t really breathe;



                                       - 11 -
Case No. 3-10-14


       and you become cloudy and your brain become, basically, taken
       by the effect of the drug, which is sedation.

(Id. at 185-86). Dr. Valesquez testified that this condition is very serious and can

cause death. (Id.). On cross-examination, Dr. Valesquez testified that Jayla’s

blood alcohol level was .219 grams of alcohol per 210 liters of breath, which he

described as moderate intoxication. (Id.). He further testified that the alcohol

would have increased the effect of any heroin Jayla may have injected. (Id. at

187). He also testified that Benzodiazepine is a family of medication that is

prescribed for anxiety. (Id. at 188). The medical reports, State’s exhibits two and

three, were admitted into evidence without objection. (Id. at 194).

       {¶20} After Dr. Valesquez’s testimony, the State rested. (Id. at 195).

Thereafter, the defense presented seven witnesses. (Feb. 4, 2010 Tr. Vol. II at

200). Paul McGlone, the owner of Al Smith’s Motel, testified that Jayla was taken

from his motel by ambulance in August 2009. (Id. at 201-02). McGlone testified

that he did rent a room to Jayla, but not the first night she was there. (Id. at 202).

McGlone testified that Megan Rumer, who was staying in room number 40,

allowed Jayla to take her room the first night. (Id.). He gave Megan another room

when she came to him asking for another key. (Id.). McGlone testified that he did

not have either of the girls register for the rooms, take either of their drivers’

licenses, or even initially charge them for the rooms. (Id. at 202-03).     McGlone

explained that he allows individuals he knows to just “sign in” for a room if they


                                        - 12 -
Case No. 3-10-14


agree to pay him later; however, McGlone admitted that the girls did not sign in

this time. (Id. at 203). McGlone testified that Rumer and Jayla paid for the second

night at the motel, but he did not give them a receipt. (Id. at 204). McGlone also

testified that Jayla came over to his room at the motel and asked him for a spoon

and some cups. (Id. at 205). McGlone testified that he tried to give Jayla a plastic

spoon at first, but she did not want a plastic spoon, so he gave her a metal spoon.

(Id.). McGlone denied knowing why Jayla wanted the spoon or knowing that she

was doing drugs. (Id. at 206).

       {¶21} Heather Massey testified that Jayla was her best friend whom she

has known for three years. (Id. at 209). Massey testified that, in August of 2009,

she was at Fireland’s bank getting money for a movie when she called Jayla’s cell

phone but could only get her voicemail. (Id. at 210-11). Massey then called

Johnson and asked if she could speak to Jayla, but Johnson told her she was

asleep. (Id. at 211). Massey told Johnson that she would just talk to Jayla in the

morning and hung up. (Id.). Johnson then called Massey back to tell her that he

could not wake Jayla up, so Massey quickly went to the motel. (Id.). When she

arrived at the motel, Massey observed Jayla lying on the ground next to the bed

unconscious, and Johnson splashing water on Jayla’s face trying to wake her up.

(Id.). Massey then attempted to wake Jayla up but could not so she decided to call

9-1-1. (Id. at 212). Massey testified that she had talked with Jayla earlier that day,



                                        - 13 -
Case No. 3-10-14


and Jayla told her that Johnson and she were going to get a room at the motel for

some privacy. (Id. at 212-13). Massey further testified that Johnson did not ask

her to call 9-1-1. (Id. at 213).

       {¶22} Ciera Reinhart, one of Jayla’s friends, testified that on August 16,

2009 around 1:00 p.m. while they were at Jayla’s house, she allowed Jayla to use

her cell phone. (Id. at 217-19); (Id. at 227).     Reinhart testified that the text

messages on her phone were coming from Johnson’s phone number, and that

Johnson admitted to her that he was the one texting Jayla. (Id. at 220). Reinhart

indentified a portion of joint exhibit one, Lieutenant Kent’s report, as a

transcription of the text messages Johnson sent to Jayla. (Id. at 220-21). Reinhart

admitted that she has previously used drugs, including heroin, and assumed that

Jayla has done so as well. (Id. at 221). Reinhart testified that Jayla wanted to try

some drugs the day she was texting Johnson. (Id. at 222). According to Reinhart,

Jayla asked her to come to her house so that she could use her cell phone, since

Jayla’s mom was at work and had their cell phone. (Id.); (Id. at 227). Reinhart

testified that, after she read the text messages between Jayla and Johnson, she

warned Jayla’s mother that Jayla was thinking about using heroin. (Id. at 222-23).

Reinhart further testified that Jayla’s mother and boyfriend, Joe, arrived at the

house later in the day, and that Dion McKinney was outside of the house waiting

to use the phone. (Id. at 223). Johnson and several of Jayla’s family members



                                       - 14 -
Case No. 3-10-14


were with Jayla at the hospital according to Reinhart. (Id. at 225). Reinhart

testified that Jayla was not drinking alcohol when she was at her house, but that it

was possible that Jayla drank alcohol after she left since Jayla drank in the past.

(Id. at 226).

       {¶23} On cross-examination, Reinhart identified State’s exhibit five (5) as

her written statement, which she wrote at the hospital. (Id. at 228). Reinhart read

her statement in open court, without objection, which was as follows:

       I picked up Jayla at Al Smith’s with Paul McGlone on my way
       home. She asked me to come to her house and hang out with
       her. I went to her house. We made it there by 10:00 to 10:30
       a.m. When we went inside, she told me she had been seeing a
       guy named Eddie who dealt heroin but that he didn’t do it, then
       finally she confessed that he did do heroin and that the night
       before he shot her up and missed the vein * * * So she showed
       me the lump on her arm and then -- and then the vein he shot
       her in and made it. She started using my phone to text him
       because he wouldn’t answer for her phone. The texting started
       at 12:30 p.m. and she promised me that she didn’t want to try
       again, she was only curious. Then she had to stop using my
       phone because I had to go home at 2:00 p.m. and I left.

(Id. at 228-29). Reinhart testified that Dion McKinney was sitting outside of the

house but may have walked into the house to use a phone at some point, but that

McKinney was not allowed in the house because he had stolen from Jayla’s family

before. (Id. at 231).

       {¶24} Rhonda Furr, Jayla’s mother, testified that Jayla was nineteen years

of age and lives with her. (Id. at 232-33). Rhonda testified that Jayla was at home



                                       - 15 -
Case No. 3-10-14


all day Saturday until the early evening when she left with Johnson to go to the

motel. (Id. at 234-35). Rhonda further testified that Jayla returned home around

3:00 on Sunday. (Id. at 235).       Rhonda testified that she and her boyfriend,

William, were at the house at that time, and that Reinhart and McKinney could

have been there, but she was not sure. (Id. at 236-37). Rhonda testified that later

Sunday evening she was drinking Lady Bly rum, but denied that Jayla had taken

any prescription medications. (Id. at 238-39).          Rhonda denied having a

prescription for Xanax at that time, but did acknowledge that Jayla had a

prescription for Vicodin. (Id. at 239-40). Rhonda testified that she had about a

liter of liquor Sunday night, and Jayla had a couple of shots at the hotel with them.

(Id. at 240). Rhonda testified that her boyfriend and she took Jayla and Johnson to

the motel around 5:00 p.m. on Sunday evening. (Id. at 241). Rhonda denied

seeing Jayla take any Vicodin while they were at the hotel, but did admit that the

Vicodin was at the hotel with Jayla. (Id. at 242).

       {¶25} Dion McKinney testified that he was acquainted with Jayla Furr and

her family, and that he was at the Furr residence from around 4:00 to 6:00 p.m. on

Sunday night. (Id. at 245-46). McKinney testified that Cliff Stanley, Jayla and

Rhonda Furr, and Rhonda’s boyfriend, Joe, and he were all in the kitchen Sunday

evening. (Id. at 246). McKinney testified that, while Jayla was getting ready for a

date with Johnson, he observed Jayla “doing Xanax and Vicodin on the kitchen



                                        - 16 -
Case No. 3-10-14


table and drinking Lady Blys with her mother and Joe.” (Id.). McKinney testified

that he was sure Jayla was taking Xanax and Vicodin that night because Jayla

showed him the pills, and he has taken them before. (Id.). McKinney testified that

everyone at the house was taking the pills and drinking, including himself. (Id. at

247). McKinney testified that Jayla took “probably two or three apiece” of the

Xanax and Vicodin pills with the alcohol. (Id.). McKinney also testified that he

was with Jayla the morning after she was discharged from the hospital, and that

Jayla wanted to get more pills, and that her mom reluctantly bought her more pills

from a guy down the street. (Id. at 248).        On cross-examination, McKinney

testified that he spent some time with Johnson in the county jail, and the two of

them talked about what happened to Jayla. (Id. at 249). McKinney also admitted

that he had been convicted of theft, attempted theft, breaking and entering, and

receiving stolen property. (Id. at 250-51).

       {¶26} Megan Rumer testified she was currently staying in a halfway house,

and she had a prior felony conviction. (Id. at 253). Rumer testified she had contact

with Jayla in August 2009 at Al Smith’s motel. (Id. at 254). Rumer, however,

refused to answer any more questions, asserting her right against self-

incrimination. (Id. at 254-56).

       {¶27} Jayla Furr testified she was romantically involved with Johnson in

August 2009. (Id. at 257-58). Jayla testified her mother drove her to the motel



                                        - 17 -
Case No. 3-10-14


around 5:00 p.m. on Sunday to party. (Id. at 258-59). Jayla testified she drank

quite a bit of Yager alcohol, and Jayla admitted she took Xanax and Vicodin pills

as well. (Id. at 259). Jayla testified she had a prescription for the Vicodin from her

dentist, and she obtained the Xanax from an illegal source. (Id. at 259-60). Jayla

testified she had sex with Johnson but denied ever paying for the heroin. (Id. at

260). She identified defense exhibit A as a letter she wrote to Johnson dated

September 24, 2009. (Id. at 261-62). Jayla testified Johnson never forced her to do

anything the night of the incident, and she did not blame Johnson for what

happened to her that night. (Id. at 263-64). Jayla admitted to sending the text

messages to Johnson as they appeared in joint exhibit one, Lieutenant Kent’s

report. (Id. at 264-65). Jayla testified she took Vicodin, Xanax, and drank alcohol

prior to arriving at the motel Sunday evening. (Id. at 265). Jayla further testified

Johnson helped her inject the heroin after she asked him to do it. (Id. at 265).

Jayla also testified Reinhart, Rumer, and her other friends have all used heroin and

pills, but Jayla denied Johnson corrupted her with drugs. (Id. at 266).

       {¶28} On cross-examination, Jayla testified she did not recall telling

Detectives Heydinger or Filliater that Johnson had provided her the Xanax. (Id. at

267). Jayla did recall informing the detectives that Johnson provided her heroin

for the first time on Saturday and a second time on Sunday. (Id.). Jayla also

testified Johnson injected her with the heroin both on Saturday and Sunday,



                                        - 18 -
Case No. 3-10-14


because she had no idea of how to use heroin. (Id. at 268). Jayla further testified

she is aware that she almost died the night of her overdose. (Id.). Jayla testified

Johnson did not bring Yager with him; but instead, they went to her mother’s

house and they bought it then. (Id. at 269-70). On re-direct examination, Jayla

testified Johnson gave her mother the money for the alcohol, and her mother

bought the alcohol. (Id. at 271).

       {¶29} Johnson testified he met Jayla about two months before the August

incident occurred. (Id. at 285-86). Johnson admitted he possessed heroin, and he

did not initially tell law enforcement the entire truth. (Id. at 286-88). Johnson

testified he had never met Reinhart until the incident happened. (Id. at 289).

Johnson also admitted that he sent the text messages to Jayla as they were

transcribed in joint exhibit one, Lieutenant Kent’s report. (Id. at 290). Johnson

testified that, after Jayla asked him for more heroin, he text messaged her that she

should not do that anymore. (Id. at 291).        Johnson testified he was exposed to

heroin when he moved to Bucyrus, and he had never used illegal drugs prior to

that. (Id.). Johnson also testified that his previous wife died in 2007, as a result of

an auto accident, and that he wanted Jayla to fill that void in his life. (Id. at 292).

Johnson testified that Jayla had a spoon in the motel room, but that he did not go

with her to get the spoon. (Id. at 294). Johnson testified he remembers people

drinking at Jayla’s house on Sunday evening, but Johnson testified that Jayla



                                        - 19 -
Case No. 3-10-14


provided him with Xanax. (Id. at 296). According to Johnson, Jayla obtained

Xanax from a person who lived next door to her mom. (Id. at 297). Johnson

identified defense exhibit A as the letter Jayla wrote to him while he was in jail.

(Id. at 299). Johnson admitted to being previously charged with possession of a

controlled substance in Kentucky; however, he testified that the charge was

dropped to an improper container charge after he provided proof of a prescription

from his doctor. (Id. at 301). Johnson testified that it was never his intent to

corrupt Jayla with drugs. (Id. at 303).        Johnson testified that he reluctantly

provided Jayla with the heroin, because she stated that she would get it from

someone else, and he wanted to be with her in case something bad happened. (Id.

at 304).

       {¶30} On cross-examination, Johnson admitted the possession and

falsification charges. (Id. at 305). Johnson testified that he had used Xanax,

marijuana, and heroin on the evening of the incident. (Id. at 306). Johnson denied

drinking alcohol on the weekend, but admitted that he purchased alcohol for

Jayla’s mother. (Id. at 308). Johnson testified that he could not recall if that

weekend was Jayla’s first time using heroin, though he was not disputing that fact

since he did not know. (Id. at 310). Johnson admitted that Jayla texted him

requesting heroin for Sunday, which was the second time she had used heroin. (Id.

at 314). Johnson also testified that he was familiar with people in the community



                                      - 20 -
Case No. 3-10-14


that sold heroin, and heroin was one of the easiest drugs to obtain. (Id. at 315-16).

On re-direct examination, Johnson testified that Reinhart used heroin, and she

showed him the track marks on her arms. (Id. at 322).

       {¶31} At the close of the evidence, the defense made a Crim.R. 29(A)

motion, which the trial court denied. (Id. at 326). Thereafter, the jury returned

guilty verdicts upon all three counts. (Id. at 376-78); (Doc. Nos. 20-22).

       {¶32} After reviewing the evidence, we conclude that the State presented

sufficient evidence to convict Johnson of corrupting Jayla with drugs. There was

testimony that Johnson injected Jayla with heroin for the first time on a Saturday

in August 2009, and that Jayla asked him for more heroin the very next day,

Sunday. There was also testimony that Johnson provided Jayla the Xanax, and

that Jayla wanted more Xanax after being discharged from the hospital after

overdosing. Furthermore, there was also testimony that Jayla almost died as a

result of the alcohol, Xanax, Vicodin, and heroin in her system.             There was

testimony that Johnson provided Jayla with all of these substances, except the

Vicodin, and that Jayla suffered serious physical harm as a result of taking these

controlled substances. R.C. 2925.02(A)(3). As such, Johnson’s conviction for

corrupting Jayla with drugs was supported by sufficient evidence. Furthermore,

after reviewing the evidence, we cannot conclude that Johnson’s conviction is




                                        - 21 -
Case No. 3-10-14


against the manifest weight of the evidence. The jury neither lost its way nor

created a miscarriage of justice in convicting Johnson.

       {¶33} Johnson’s first and second assignments of error are, therefore,

overruled.

                       ASSIGNMENT OF ERROR NO. III

       THE TRIAL COURT DID NOT COMPLY WITH ALL
       APPLICABLE RULES AND STATUTES IN IMPOSING THE
       SENTENCE AS SET FORTH IN R.C. 2929.11 AND 2929.12 OF
       THE OHIO REVISED CODE AND ABUSED ITS
       DISCRETION WHEN IT IMPOSED A SENTENCE OF
       SEVEN YEARS IMPRISONMENT.

       {¶34} In his third assignment of error, Johnson argues that the trial court

erred by failing to consider his likelihood of recidivism and Jayla’s inducement for

him to commit the crime. Johnson further argues that the trial court abused its

discretion by sentencing him to seven years imprisonment since he was a first-time

felony offender. We disagree.

       {¶35} A trial court must consider R.C. 2929.11 and R.C. 2929.12 when

sentencing a felony offender. State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855,

846 N.E.2d 1, ¶38. A sentence imposed without any consideration given to these

statutes is contrary to law. See State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-

4912, 896 N.E.2d 124, ¶¶13, 18. When the record is silent concerning the trial

court’s consideration of these sentencing statutes, it is presumed that the trial court

considered them. Id. at ¶18, fn. 4, citing State v. Adams (1988), 37 Ohio St.3d 295,


                                        - 22 -
Case No. 3-10-14


297-98, 525 N.E.2d 1361. Furthermore, the trial court is not required to either

discuss the factors on the record or even to state that the factors were considered

on the record, as long as the record is sufficient for a court to determine that the

consideration occurred. State v. Ditto, 3d Dist. No. 12-09-08, 2010-Ohio-1503, ¶4,

citing State v. Scott, 3d Dist. No. 6-07-17, 2008-Ohio-86.

       {¶36} The record in this case is sufficient to determine that the trial court

considered R.C. 2929.11 and 2929.12 as required by law. Prior to sentencing

Johnson, the trial court stated:

       * * * I’ve been through the PSI and, of course, I sat through the
       trial. And I have, in arriving at a sentence in this case, looked at
       the Purposes and Principles of Sentencing which, of course, as
       we all know, means I need to craft a sentence that’s
       commensurate with the seriousness of the offense, it isn’t
       demeaning to the offenses, one that punishes the -- punishes the
       offender and protects the public. These are the principles that
       are first and foremost in my mind as I look at this case.
       * * * I have weighed the seriousness factors. And here we have a
       case where the victim did suffer physical harm based on the
       conduct of the Defendant. And he used his relationship with a
       girl, a woman who was 15 years younger than he is, to commit
       this offense. * * * although he has no felony record, this does
       shakedown as a case where more serious punishment is
       appropriate.
             I’ve also considered the effect that sentencing this
       Defendant would have on the prison system. And although we
       do have a crowded prison, this is a case where I think they need
       to make room.
       * * * I just want to point out that the testimony I heard was that
       this Defendant not only did he knowingly inject a person 15
       years younger than he is with heroin, a person that was already
       highly intoxicated and on other drugs, and he knew it.



                                       - 23 -
Case No. 3-10-14


       * * * This Court sentences you to seven years at the Lorain
       Correctional Institution. I’m not giving you the maximum only
       because of your lack of prior record and because the law
       requires * * * me not to give you a maximum sentence except if
       you’re the worst offender and in the worst form of the offense.
             But I would love to agree with Mr. Murphy and give you
       the max, but I don’t think, by law, it would be proper.

(Mar. 22, 2010 Tr. at 10-13).    In its judgment entry, the trial court notes that it

considered the record, oral statements, any victim impact statement, the PSI, R.C.

2929.11 and 2929.12, and had balanced the seriousness and recidivism factors

under R.C. 2929.12. (Mar. 31, 2010 JE, Doc. No. 27).              Since the record

demonstrates that the trial court properly considered R.C. 2929.11 and 2929.12,

we cannot conclude that the trial court’s sentence is contrary to law.

       {¶37} Next, Johnson argues that the trial court abused its discretion by

sentencing him to seven (7) years since he was a first-time felony offender. We

disagree. To begin with, the trial court was aware of Johnson’s lack of prior

felony record and, in fact, noted that it was not sentencing Johnson to the

maximum of eight (8) years for that reason. (Mar. 22, 2010 Tr. at 12-13).

Furthermore, Johnson had a prior possession of marijuana conviction and a

pending first degree possession of a controlled substance charge, both in

Kentucky. (PSI). Additionally, Johnson’s conduct resulted in serious physical

harm to the victim that was life-threatening, and his conduct was facilitated by his

relationship with the victim.     After reviewing the entire record, we cannot



                                       - 24 -
Case No. 3-10-14


conclude that the trial court abused its discretion by sentencing Johnson to seven

(7) years incarceration.

       {¶38} Johnson’s third assignment of error is, therefore, overruled.

       {¶39} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

WILLAMOWSKI, P.J., and ROGERS, J., concurs.

/jnc




                                       - 25 -